Title: To James Madison from William Eaton, 1 February 1803 (Abstract)
From: Eaton, William
To: Madison, James


1 February 1803, Tunis. Encloses a duplicate copy of his 26 Jan. letter to Commodore Morris with a copy of the protest of the proprietor of the cargo in question. To ensure an interview with Morris and Cathcart and calm the impatience of the bey, he promised to pay the bey’s commercial agent [Hajj Unis ben Unis] two hundred Spanish dollars to permit a vessel the agent had chartered for Smyrna to touch at Malta and deliver dispatches addressed to the care of the U.S. consul there. The agent demanded they be made out to the care of his own agent at Malta. “It requires neither detail nor argument to impress a sense of the insult, contempt, and indignity couched in this proposition. I rejected it—and the agent refused to receive my packet. I do not know what will be the consequence.” Fears his “prolix and voluminous details,” conveying little other than “repetitions of exactions and resistances, alarms and projects,” may exhaust government patience. Every day brings new matter for such letters and fresh assurance of their continuation. Will sketch in summary a retrospect of four years’ reports and a prospect of future relations at Tunis. The regencies have no just or adequate idea of the U.S. government and country. “They consider us as hordes, or provinces, governed by refractory bashaws, who have revolted from their sovereign and united for their common defence. They are incapable of forming any notion of a republican form of government. But whatever consideration they attach to our national independence they are taught to believe it the gift of the french: provinces conquered by them from England and left to the government of those ambitious rebel chiefs who were most active to assist the conquest; the guarantee of whose freedom is their distance and insignificance. Both France and England have found it convenient to impress, or admit this impression The former to magnify the terror of their arms; the latter to diminish in appearence the reality of their loss: both with a view to encourage the regencies to harass our commerce.… These illiterate chiefs receive few historical impressions but through the medium of conversation with European Consuls;… he, who has the ear of a bey, shapes his understanding.” The mutual national hatreds of France and Great Britain and their jealousy toward the U.S. “conspire to stamp this caricature on the minds of these beys.” U.S. conduct has been “exactly calculated to confirm” the opinion. “Our unprecedented and unreserved concessions to the dey of Algiers show nothing of national independence and the operations of our force in the Mediterranean exhibit as little of system, combination, or energy. They have become proverbial in the reports of other foreign agents to their governments!”
“Is it known to the people of the United States that they pay an annual salary to his piratical highness, the dey of Algiers, nearly double the amount of what they allow our own chief Majestrate? Is it known to them that here are two or three other barbary chiefs who aspire to be placed on the same establishment? Is it known to them that these are not mere life annuities, but entailments? Is it known to them that, besides this fixed tribute, we are continually pouring into the coffers and magazines of these merciless pirates contingent supplies of cash, ships and munitions of war, instruments to enable them to rob, enslave and butcher our own fellow citizens? And are they contented with this tribute, submission and abasement? Is it not treason! Is it not suicide!” Although motives of economy or examples of other nations may have induced an experiment with this kind of treaty, “has not experience proved its inefficacy?” When the U.S. began negotiations the American Mediterranean trade was worth the sacrifice. This motive no longer exists, but the pretensions of the regencies increase, and unless restrained, they will soon make the Atlantic “the theatre of their piracies.” The U.S. must reform its entire system of intercourse and operations. “But we have proceeded so far in error that it will require a resolute and vigorous effort to correct it.… The United States should once, and at once, show themselves on the Barbary, not European, coast; and in a manner to make themselves known.” Deems war with all the Barbary states inevitable. Events “for many months past” have portended it. “I have forewarned and precautioned against it to no purpose.” The U.S. has no alternative but to obtain by coercion the respect for treaties which cannot be obtained by negotiation. “But, to do this effectually, we must, as we have found ourselves obliged to treat the savages of our own forests, attack them on their own ground; cover their coasts with our ships of war; sink and burn their corsaires wherever we meet them; and destroy their arsenals and seaports.” Only these measures will bring the regencies to a sense of national justice and observance of good faith. The alternative is “indefinite and unconditional submissions; insult, pillage, slavery!” Before the bey’s latest demand, Eaton had a friend inquire indirectly how many years’ peaceful commerce the U.S. could get in exchange for “a handsome sloop of war of 20 or 22 guns.” The reply was that the bey would stipulate no definite term of peace. “He had already demanded a frigate of 36 guns, which he expected without conditions; and that it would then be seasonable enough to talk about a corvette!” It would be useful if Eaton could come to Washington, as he has documents that may be exhibited to the advantage of U.S. affairs in Barbary. “I can see no possible advantage which can result from my perishing, like an abandoned sentinel, on my post. Government, however, are more suitable judges than myself of the necessity of such a sacrifice; for, I confess, I cannot deliberate on the subject with sangfroid nor resignation; my personal honor having no interest in a devotion so apparently useless to my country.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); letterbook copy and copy of third enclosure (CSmH). RC 4 pp. Letterbook copy has several lengthy passages that are not in the RC, containing examples of the bey’s opinions of the U.S. and of his determination to reject French intervention in settling affairs with the Swedes and the Americans. For enclosures (docketed by Wagner as received in Eaton’s 1 Feb. dispatch), see nn. 1 and 2.



   
   For Eaton’s 26 Jan. 1803 letter to Morris, see Eaton to JM, 26 Jan. 1803, n. 1. Hajj Sahid el Gerbi’s 28 Jan. 1803 protest (3 pp.; in Italian) stated that he had chartered an Austrian ship to carry his merchandise from Malta to the island of Djerba, that he had agreed to carry two Tripolitans to that city, that he had instructed the captain if Tripoli was blockaded to go directly to Djerba, and that the ship and cargo had been seized and made prize of by an American ship on the grounds that it was bound to Tripoli for trade.



   
   Eaton enclosed a translated extract from a 17 Dec. 1802 letter from French agent Beaussier at Tripoli to a correspondent at Marseilles (1 p.), stating that Cathcart had not arrived but had written from Malta with a demand that the pasha make certain concessions before negotiations could begin and expressing Beaussier’s belief that those demands would make it impossible to obtain peace; and a copy of Eaton to Anthony Nissen, 2 Feb. 1803 (3 pp.), complaining that two Austrian ships then at anchor at La Goulette were chartered to carry provisions to Tripoli in defiance of the U.S. blockade. Eaton added a note stating that Nissen told him that he had allowed the ships to sail for Tripoli after hearing that the dey of Algiers had issued orders, countersigned by the American and Swedish consuls, to the American and Swedish commanders before Tripoli to let the ships pass.



   
   A full transcription of this document has been added to the digital edition.

